     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                   UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11                                          SACRAMENTO DIVISION

12
                                                      )       Case No.: 2:18-cv-02577-AC
13   NADEZHDA KOROBOVA,                               )
                                                      )       JOINT STIPULATION AND
14                    Plaintiff,                      )       [PROPOSED] ORDER FOR EXTENSION
                                                      )       OF TIME TO RESPOND TO
15          vs.                                       )       PLAINTIFF’S MOTION FOR SUMMARY
     ANDREW SAUL,                                     )       JUDGMENT.
16   Acting Commissioner of Social Security,          )
                                                      )
17                                                    )
                      Defendant.                      )
18                                                    )
19           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
20   that the time for Defendant to respond to Plaintiff’s Motion for Summary Judgment be extended
21   from August 16, 2019 to September 24, 2019. This is Defendant’s second request for

22   extension. Good cause exists to grant Defendant’s request for extension. Counsel needs

23   additional time, as counsel continues to experience chronic migraines, up to three per week,
24   which included two hospital visits in the last month. In addition, Counsel also has over 100+
25   active social security matters, which require two or more dispositive motions until mid-
26   September. Counsel also has three pending Ninth Circuit matters that requires several levels of
27   review due in mid-August. As such, Counsel needs additional time to adequately review the

28   transcript and properly respond to Plaintiff’s Motion for Summary Judgment. The parties further

     Joint Stipulation and PO for Extension of Time                          Case No. 2:18-cv-02577-AC

                                                          1
 1   stipulate that the Court’s Scheduling Order shall be modified accordingly. Defendant makes this
 2   request in good faith with no intention to unduly delay the proceedings. Counsel apologizes for
 3   the belated request, but made her request as soon as reasonably practicable following her leave.
 4   The parties further stipulate that the Court’s Scheduling Order shall be modified accordingly.
 5
 6                                                    Respectfully submitted,
 7
     Dated: August 16, 2019                           /s/ Jesse Kaplan
 8
                                                      (*as authorized by email on August 15, 2019
 9                                                    JESSE KAPLAN
                                                      Attorney for Plaintiff
10
11
     Dated: August 16, 2019                           MCGREGOR W. SCOTT
12
                                                      United States Attorney
13                                                    DEBORAH LEE STACHEL
                                                      Regional Chief Counsel, Region IX
14                                                    Social Security Administration
15
16                                              By    /s/ Tina L. Naicker
                                                      TINA L. NAICKER
17                                                    Special Assistant U.S. Attorney
                                                      Attorneys for Defendant
18
19
20                                                    ORDER
21   APPROVED AND SO ORDERED:
22
23
24   DATED: August 22, 2019
25
26
27
28

     Joint Stipulation and PO for Extension of Time                        Case No. 2:18-cv-02577-AC

                                                         2
